EXHIBIT 10.1

 

 

 [zaozhuang_logo.jpg]  ZAOZHUANG BANK Contract No.: 2015 Zao Yin Jie Zi 0922062
No. 00001



 

 

 

 

 

 

 

 

 

 

 



Working Capital Loan Contract

 

 

 

 

 

 

 

 

 

 

 

 

Lender: Zaozhuang Bank Co., Ltd. Junshan Road Sub-branch

Borrower: Synthesis Energy Systems (Zaozhuang) New Gas Company, Ltd.

 

 

 



 

 

 



 

Special notes: This Contract is entered into by and between the Lender and the
Borrower through consultation based on equality and free will, and all terms and
conditions hereof are genuine intentions of both the Lender and the Borrower. In
order to protect the legitimate rights and interests of the Borrower, the Lender
hereby asks the Borrower to give full attention to the contents of all terms
regarding the rights and obligations of both parties.

 

 



Borrower (Party A):    Synthesis Energy Systems (Zaozhuang) New Gas Company,
Ltd.

Domicile:    No. 2 Hengshan Road, Xuecheng District, Zaozhuang City

Legal representative:    Huang Dali

Account-opening financial institution and account No.:       

Tel or fax:    0632-4161799 

Postal code:    277000

Lender (Party B):   Zaozhuang Bank Co., Ltd. Junshan Road Sub-branch

Domicile:    No. 67 North Zhenxing Road

Legal representative:    Zhou Changtao

Tel or fax:    3398035

Postal code:    277100

 

 

Upon the equal consultation of both parties, the Lender and the Borrower, in
order to specify the rights and obligations of both parties, hereby sign and
enter into this Contract after reaching an agreement in respect of the Lender’s
granting of loans to the Borrower in accordance with relevant national laws and
regulations.

 

 

Article 1      Definitions and interpretation

 



1.1    Unless otherwise provided in this Contract, the following terms herein
shall have the following meanings:

 

1.1.1    Loan amount: the total amount of loans provided by the Lender to the
Borrower pursuant to this Contract.

 

1.1.2    Loan term: the period of time extending from the granting date of the
first loan to the day when the Borrower pay off all the loan principal and
interest as provided herein.

 

1.1.3    Available period: the period of time that the Borrower withdraws loans
as agreed herein, including the period of time that both parties agree to
postpone the withdrawal through consultation.

 

1.1.4    Eligible withdrawal period: the period of time extending from the
effective date of this Contract to the day when the Borrower specified in this
Contract makes the first withdrawal.

 

1.1.5    Date of withdrawal: the day when each loan hereunder is transferred to
the account of the Borrower.

 

1.1.6    Repayment period: the period of time extending from the time when the
Borrower specified in this Contract repays the loan principal and interest the
first time to the time when the Borrower pays off all the loan principal and
interest, including the period of repayment decided anew by both parties through
consultation.

 

 2 

 





1.1.7    Grace period: the period of time extending from the first loan granting
date agreed in this Contract to the day when the Borrower repays the loan
principal the first time.

 

1.1.8    Shareholder: investor of the Borrower holding the equity of the
Borrower, including the successor and assignee of equity.

 

1.1.9    Workday: working days of the Lender excluding the legal
festivals/holidays and public holidays set by the state.

 

1.1.10    Guarantee-related document: legal documents and relevant materials
signed for the purpose of assuring the performance of this Contract, including
letter of guarantee/standby letter of credit, contract of guarantee, mortgage
contract, pledge contract, and letter of commitment, etc.

 

1.2    Unless otherwise provided herein, this Contract shall be interpreted in
accordance with the following rules:

 

1.2.1    Loan ratio of the Lender: the proportion of loans provided by the
Lender herein to all of its loans.

 

1.2.2    “Maturity” includes the circumstances where the Lender announces the
early maturity of debts in accordance with the provisions of this Contract or
national laws and regulations.

 

1.2.3    “Substantially unfavorable circumstances” include but not limited to
the following ones: the Borrower has fully or partly loses its repayment
capacity; the guarantor’s guaranteeing capacity decreases significantly due to
its deteriorated financial situation or other causes; the decrease in the value,
destruction, loss, or expropriation of the guaranties or dispute over their
ownership is enough to have an impact over the Lender’s exercise of hypothec;
the decrease in the value of the pledge is enough to have impact over the
Lender’s exercise of the right of pledge.

 

1.2.4    The term “include” does not contain restrictive meaning under this
Contract.

 

1.2.5    “Laws and regulations” include laws, administrative regulations, local
regulations, rules, judicial interpretation and any provisions of legal effect
of the People’s Republic of China.

 

 

Article 2    Loan purpose

 

The loans hereunder may be used for the following purpose, and without the
written consents of the Lender, the Borrower shall not use them for any other
purposes. The Lender has the right to supervise the use of the funds concerned.

 

Loan purpose: Extension.

 

 

Article 3     Loan amount, term and type

 



3.1     The loan currency hereunder is RMB, and the amount is RMB 20,000,000 (in
words: Renminbi Twenty Million ) (should there be any inconsistency between the
amounts represented in numbers and words, the latter shall prevail).

 

 3 

 





3.2     The loan term hereunder extends from September 23, 2015 to August 22,
2016, starting from the actual date of withdrawal (starting from the date of
first withdrawal if withdrawal is made in installments), and the actual date of
withdrawal is subject to the IOU.

 

3.3     The loan type hereunder is short-term loan.

 

 

Article 4     Guarantee

 



Except the credit loan, the Borrower shall provide legitimate and valid
guarantee recognized by the Lender for the performance of its obligations
hereunder. The contract of guarantee shall be signed separately.

 

4.1    Where the loan hereunder is guarantee-based, the guarantee shall be a
joint and several liability guarantee.

 

4.2    Where the loan guarantee hereunder is provided in the mode of ceiling
amount guarantee, the corresponding contract of ceiling amount guarantee shall
be made as below:

 

No. of the contract of ceiling amount guarantee: 2014 Zao Yin Bao Zi 10020602
No.00005

 

Guarantor: Shandong Weijiao Group Xuecheng Energy Co., Ltd.

 

4.3    Where the loan hereunder is mortgage or pledge based, the corresponding
mortgage or pledge contract shall be made as follows:

 

No. of mortgage or pledge contract: 2014 Zao Yin Di Zi 10020602 No. 00005

 

Mortgager or pledger: Synthesis Energy Systems (Zaozhuang) New Gas Company, Ltd.

 

4.3.1    Should the guaranties hereunder are damaged, depreciated, involved in
any ownership dispute, impounded or sealed up, or the mortgager disposes the
guaranties without authorization, or the guarantor providing the assurance
guarantee encounters unfavorable changes in its financial situation or other
changes harmful to the creditor’s right of the Lender, the Borrower shall lose
no time to notify the Lender and otherwise provide other guarantee recognized by
the Lender.

 

4.3.2    Where the loan hereunder is guaranteed by pledging the accounts
receivable, within the effective period of this Contract, the Lender is entitled
to announce the early maturity of the loans in question and ask the Borrower to
repay the loan principal and interest immediately in part or in whole, or to add
legitimate, valid and sufficient guarantee recognized by the Lender, under any
of the following circumstances:

 

(1) The bad debt rate of the accounts receivable payable to the payee of
accounts receivable (the pledger) by the payer keeps rising continuously for 2
months;

 

(2) The amount of accounts receivable from the payer which are mature but not
collected by the payee of accounts receivable (the pledger) accounts for more
than 5% of the remaining amount of accounts receivable from the payer;

 

(3) The payee of accounts receivable (the pledger) has any trade dispute
(including, without limitation, disputes over quality, technology and service)
or debt dispute with the payer or any other third party, resulting in that the
accounts receivable cannot be paid as scheduled upon maturity.

 

 4 

 





Article 5      Interest rate and the interest accruing and settling methods

 



5.1    Loan interest rate

 

5.1.1     The first of the following methods shall be adopted to determine the
interest rate of the loan in RMB:

 

(1) Fixed interest rate: The loan rate floats (up√/down) _100_% based on the
benchmark interest rate of the same level in the same period published by the
People’s Bank of China that corresponds to the date of withdrawal of each loan
_/_ (the term of the loan/the loan term specified in Article 3.2 hereof), till
the date of loan maturity. The specified interest rate adopted shall be subject
to the corresponding loan certificate.

 

(2) Floating interest rate: The loan rate floats (up/down) __/__ based on the
benchmark interest rate of the same level in the same period published by the
People’s Bank of China that corresponds to the date of withdrawal of each loan
__/__ (the term of the loan/the loan term specified in Article 3.2 hereof). The
specified interest rate shall be subject to the corresponding loan certificate
in line with the interest rate floating rules as agreed in this Contract.

 

The interest rate shall be adjusted every__/__ (in words) month(s). During the
repayment period, in the event that the People’s Bank of China adjusts the
benchmark interest rate of loan, from the loan corresponding date in the first
month of the next period after the adjustment of benchmark interest rate, the
Lender may determine the new loan interest rate according to the benchmark
interest rate of the same level for the corresponding period after adjustment
and the floating extent agreed in this Contract without a separate notice to the
Borrower. In the event the adjustment date of benchmark interest rate falls on
the loan granting date or the loan corresponding date in the first month of such
adjustment period, the new loan interest rate shall be determined since the
adjustment date of benchmark interest rate. Where there is no such loan
corresponding date, the last day in the first month of the period shall be
deemed as the loan corresponding date.

 

5.1.2     The  / of the following methods shall be adopted to determine the
interest rate of loan in a foreign currency:

 

(1) The interest rate formed by  / (in words)-month / (LIBOR/HIBOR) +  / % of
spread shall be adjusted every  / (in words) month(s). LIBOR/HIBOR here refers
to the London Interbank Offer Rate / Hong Kong Interbank Offer Rate for the
corresponding term two workdays immediately prior to the value date announced by
Reuters.

 

(2) The adopted monthly interest rate is / ‰, valid till the loan maturity date.

 

(3) Other methods _______/_______.

 

5.2     Punitive interest rate

 

5.2.1     In the event that the Borrower fails to use the loan for the purposes
as stipulated herein, the Lender shall, from the default date, collect the
punitive interest for the default part at the rate of 80% of the adopted loan
interest rate agreed herein to the extent that all principal and interest have
been paid off. During the default period, in the event that the benchmark
interest rate for RMB loan of the same period is raised by the People’s Bank of
China, the rate for such punitive interest shall be raised from the adjustment
date of the benchmark interest rate accordingly.

 

 5 

 





5.2.2     In the event that the Borrower fails to repay the loan principal in
accordance with the term stipulated herein, the Lender shall, from the overdue
date, collect the punitive interest for the overdue part at the rate of 40% of
the adopted loan interest rate stipulated herein to the extent that all
principal and interest have been satisfied. During the overdue period, in the
event that the benchmark interest rate for RMB loan of the same period is raised
by the People’s Bank of China, the rate for such punitive interest shall be
raised from the adjustment date of the benchmark interest rate accordingly.

 

5.3     Compound interest

 

For the interest that the Borrower does not pay as scheduled, the Lender shall
collect the compound interest from the day when the interest is not paid as
scheduled on a / (quarterly/monthly) basis. For the interest not paid as
scheduled within the loan term, compound interest will be collected at the loan
interest rate as agreed in this Contract, but starting from the loan maturity
date, compound interest will be collected at the overdue punitive interest rate
as agreed herein. For the interest not paid as scheduled in the period of
overdue or default use of loan, compound interest will be collected at the
punitive interest rate as agreed herein.

 

5.4     Interest accruing and settling methods

 

5.4.1     The interest of loan hereunder shall be settled on a monthly
(monthly/quarterly) basis, and the settlement date shall be the 20th day of
every month (month/last month of every quarter).

 

5.4.2     The loan interest hereunder shall, on the basis of 360 days a year, be
collected according to the actual loan balance and the number of days used from
the day when the Borrower withdraws the loan.

 

5.4.3     The Borrower shall, prior to the settlement date, transfer the payable
interest into the account stipulated in Article 10.1 of this Contract, and
irrevocably entrust the Lender to deduct such interest from the account
directly. If the last repayment date of the loan principle does not fall on the
interest settlement date, the unpaid interest shall be paid off with the
principal.

 

5.4.4     For the loan to which a fixed interest rate is applied, the interest
shall be calculated at the agreed interest rate upon the settlement of interest.
For the loan to which a floating interest rate is applied, the interest rate
shall be calculated at the interest rate determined in each floating period.
Where the interest rate floats more than once within a single interest
settlement period, the interest in each floating period shall be calculated
first, and then the interest within the interest settlement period shall be
calculated by summing the interest in all floating periods on the date of
interest settlement.

 

 

Article 6      Revolving loan

 

6.1     Where the loan hereunder may be used in a revolving manner, within the
use term of revolving loan line, the loan balance of the Borrower at any time
may not exceed the revolving loan line; the loan term for each withdrawal of the
Borrower shall extend from the actual withdrawal date to the agreed repayment
date, subject to what is written on the IOU, and the repayment date of each
withdrawal may not exceed the use term of revolving loan line.

 

 6 

 



6.2     Where the loan hereunder may be used in a revolving manner, the Lender
is entitled to cancel the revolving loan line if the Borrower fails to make any
withdrawal for three consecutive months starting from the execution of this
Agreement.

 

 

Article 7     Special provisions on revolving loan (optional clause, this
article is □ applicable □ not applicable)

 



7.1    Where the loan hereunder may be used in a revolving manner, the loan
amount and loan term set out in Article 3 above shall be the revolving loan line
and use term of revolving loan line. Specifically, the use term of revolving
loan line shall start from the effective date of this Contract.

 

7.2    For the RMB revolving loan to which a floating interest rate is applied,
the benchmark interest rate shall be determined according to the benchmark
interest rate of the People’s Bank of China for the level corresponding to each
loan term.

 

7.3    In addition to interest, the Borrower shall also pay commitment charges
to the Lender. The commitment charges shall be paid in the __/__ of the
following methods:

 

(1) to be paid to the Lender in a lump sum upon the effective date of this
Contract at __/_% of the revolving loan line.

 

(2) after this Contract comes into effect, to be paid to the Lender in
installments on the 20th day of each __/__ (month/quarter/half year) according
to the difference between the revolving loan line and the amount withdrawn by
the Borrower (daily mean balance within the charging period) and the annual fee
rate of __/__%, until the day when the use term of the revolving loan line
expires.

 

(3)___________/___________

 

 

Article 8     Terms of withdrawal

 

8.1     Prior to the first withdrawal, the Borrower has provided the documents,
including articles of incorporation, duplicate of business license, identity
certificate of the legal representative, as required by the Lender. If copies
are provided, the corresponding originals shall be ensured to be true, complete
and valid.

 

8.2     Prior to the first and each withdrawal, the Lender shall meet the
following requirements:

 

8.2.1     An account has been opened as provided in Article 10.1 of this
Contract.

 

8.2.2     The Borrower presents to the Lender the “application of withdrawal”
conforming with the provisions of this Agreement, indicating the information
including the reason, purpose and amount of withdrawal, method of payment, and
name and account number of the counterparty, provides duplicates of relevant
transaction certificates and other materials, and go through relevant withdrawal
formalities in accordance with relevant provisions and requirements of the
Lender.

 

8.2.3     Where the loan hereunder is borrowed in a foreign currency, the
Borrower has properly completed the formalities of approval, registration,
delivery and other statutory formalities related to the said loan hereunder in
accordance with the provisions of relevant laws and regulations.

 

 7 

 



8.2.4     Where the loan hereunder involves mortgage or pledge, relevant
formalities for guarantee and insurance needed before the withdrawal as may be
required by the Lender have been duly completed, and such guarantee and
insurance shall continuously remain effective. In the event that the loan
hereunder involves an assurance guarantee, the contract of guarantee shall have
been executed and come into force.

 

8.2.5     No event of default specified herein has happened, nor has any other
event which may constitute a default occurred.

 

8.2.6     Not any substantially unfavorable circumstance as defined herein has
occurred.

 

8.2.7     Any and all representations and warranties made by the Borrower upon
the execution of this Contract shall still keep effective upon the date of
withdrawal, and no any substantially unfavorable change has occurred thereto.

 

8.2.8     If the Borrower borrows money from any shareholder, the shareholder
shall have made a written promise that the principal, interest and payable fees
of the borrowed money will not be collected from the Borrower in part or in
whole until the Borrower has paid all the loan principal, interest and payable
fees hereunder.

 

8.2.9     Other requirements for withdrawal agreed by both parties:





  / /



 



 



Article 9      Withdrawal

 



9.1    The Borrower of the loan hereunder shall withdraw loan according its
actual needs. The withdrawal period shall extend from  / to  / . Specifically,
the first withdrawal must be made prior to  / , and the last withdrawal prior to
 / . Otherwise, the Lender is entitled to cancel the loans in part or in whole.
(This article is not applicable to revolving loan)

 

9.2    Procedure of withdrawal

 

9.2.1    The Borrower shall open a special account for working capital loan with
the Lender, which shall be specially used for loan granting and payment, as well
as capital recovery (see Article 10.1 for details).

 

9.2.2    The Borrower shall make withdrawal according to its capital turnover
needs for day-to-day production and operation. Upon withdrawal, the Borrower
shall submit an “Application of Withdrawal” (in duplicate) to the business
department of our bank and provide corresponding transaction certification. The
written documents provided shall be original; if any original cannot be
provided, a copy with the corporate seal of the Borrower may be provided with
the consent of the Lender.

 

9.2.3    The Lender may decide whether to grant the loan or not after examining
the materials provided by the Borrower in line with its internal procedure.

 

9.3    If the Borrower fails to go through the formalities for withdrawal within
the withdrawal period as agreed, nor applies for postponing the withdrawal, the
Lender may notify the Borrower, requesting it to go through relevant formalities
within five workdays. Should the Borrower still fail to completing such
formalities, the Lender is entitled to cancel or partly cancel the loan not
withdrawn, and collect compensations at the rate of 1% of cancelled amount.



 8 

 

 



Article 10    Account supervision

 



10.1     The Borrower shall, prior to withdrawal, open a general deposit account
with the Lender and keep such account until the accounts payable hereunder are
all paid off and all obligations and responsibilities of the Borrower hereunder
are completely performed.

 

10.2     The Borrower shall deposit the amounts, including but not limited to
the following money, into the account agreed in Article 10.1 of this Contract:

 

(1) Loan under this Contract;

 

(2) The Borrower’s corresponding sales income or money planned for repayment. If
the corresponding sales income is settled in a non-cash manner, the Borrower
shall ensure that the money can be transferred into the said account in a timely
manner.

 

(3) Income of the Borrower obtained during the process of production and
operation;

 

(4) Other money related to operating income required by the Lender.

 

10.3     In order to the ensure the exercise of the rights hereunder and the
performance of the obligations hereunder, the Lender has the right to supervise
the account opened by the Borrower in accordance with Article 10.1 of this
Contract within the effective term hereof in accordance with relevant provisions
on the administration of bank settlement accounts and stipulations hereof.

 

10.4     The account supervision includes, without limitation:

 

10.4.1     The withdrawal of loan and supervision over the use of loan

 

(1) When using the funds borrowed, the Borrower must provide materials including
the application of withdrawal as required by the Lender, and the fund will be
granted to the account with the consent of the Lender after examination and paid
externally in the method of payment as stipulated herein;

 

(2) Where the Borrower’s application for the use of loan fails to conform to the
fund use plan or purpose, the Lender is entitled to refuse the granting of the
loan, but it shall give written notice to the Borrower, indicating the reason
for refusal.

 

10.4.2     The Borrower shall cooperate with the inquiry and supervision over
the incomes and expenses of the account. Upon the request of the Lender, the
Borrower shall sign a special account supervision agreement with the Lender.

 

10.4.3     Supervision over production and operating incomes

 

(1)     The incomes made by the Borrower during its day-to-day production and
operation, shall be deposited into the account stipulated in Article 10.1 of
this Contract __/__ (fully/at the amount not less than the loan ratio of the
Lender).

 

(2) Supervision over the repayment of loan with incomes. Except some necessary
expenses, the Borrower shall use the operating income first for repaying the
loan hereunder.

 

10.5     The Borrower undertakes that all the money withdrawn and transferred
out of the account stipulated in Article 10.1 of this Contract shall only be
used for the following payments:

 

(1) The loan principal, interest, penalty, compensation, payable expenses and
other money hereunder;

 

 9 

 



(2) Other necessary expenses that the Borrower shall pay for its business
operation.

 

10.6     The Lender will not assume any legal liabilities for such measures as
refusal of granting loan and restriction over expenditure taken for the purpose
of implementing account supervision as agreed in this Contract.

 

 

Article 11     Loan granting and payment

 



11.1      To withdraw the loan hereunder, the Borrower must satisfy the
following preconditions, otherwise the Lender is not obligated to grant any
funds to the Borrower, excluding those funds that the Lender agrees to grant in
advance:

 

(1) Except the credit-based loan, the Borrower has, as required by the Lender,
provided corresponding guarantee and gone through relevant formalities for
guarantee;

 

(2) No event of default under the Contract or other contracts signed by the
Borrower and the Lender has happened;

 

(3) The certification for the loan purpose provided conforms to the agreed
purpose.

 

11.2      If the Borrower meets the preconditions for withdrawal, or with the
consent of the Lender to grant loan in advance, the Lender transfers the loan
into the designated account of the Borrower, it shall be deemed that the
Borrower has granted the loan to the Borrower as provided herein.

 

11.3     The Borrower shall pay the loan externally by way of “payment by the
Lender upon entrustment” or “payment by the Borrower itself”. In accordance with
relevant regulatory provisions and management requirements of the Lender, the
loan exceeding certain amount or meeting other conditions shall be paid in the
manner of “payment by the Lender upon entrustment”, and the Lender will,
according to the Borrower’s application of withdrawal and payment entrustment,
pay the loan to the payee conforming to the purpose agreed herein. For this
reason, the Borrower shall sign a separate agreement on entrustment-based
payment with the Lender as an annex hereto, and open or designate a special
account with the Lender to handle the matters concerning the entrustment-based
payment.

 

11.4     Payment by the Lender upon entrustment: It means that the Lender pays
the loan funds to the counterparty of the Borrower conforming to the purpose as
stipulated herein according to the Borrower’s application of withdrawal and
payment entrustment.

 

11.4.1     In the case of “payment by the Lender upon entrustment”, the Lender
shall submit a “letter of payment entrustment” (in duplicate) to the Lender
while submitting the “application of withdrawal”, expressing its intention to
entrust the Lender to make external payment.

 

11.4.2     The Lender may decide whether to make external payment as entrusted
after examining the contents of entrusted payment in line with its own internal
procedure. If accepting the entrustment, the Lender shall lose no time to pay
the money concerned externally in line with the “letter of payment entrustment”
after the funds are granted to the special account of the Borrower.

 

11.5     Payment by the Borrower itself: It means that the Borrower, on its own,
pays the loan funds to the counterparty thereof meeting the purpose as agreed
herein after the said funds are granted by the Lender to the Borrower’s account
upon its application for withdrawal.

 

 10 

 



11.5.1    In the case of “payment by the Borrower itself”, the Borrower shall,
after the loan funds are granted to the special account of the Borrower, lose no
time to pay the said money to counterparty thereof determined for the payment
concerned, and the Lender has the right to supervise the payment act of the
Borrower. If it is required to withdraw cash, the Borrower shall lose no time to
transfer the funds from the special account into the basic account.

 

 

Article 12      Repayment

 

12.1     Source of repayment

 

12.1.1     The financial source of the Borrower for repaying the loan principal
and interest hereunder include, without limitation:

 



(1) Operating incomes ; (2)   ; (3)   .





 

12.2    Sequence of repayment

 

12.2.1    Any repayment of the Borrower hereunder shall be made in the sequence
to the repay the previous loans first and then the current loans. That is to
say, the sequence of repayment is based on date of maturity: first the loans
which become mature earlier, and then those which become mature later.

 

12.2.2     In case that the amount repaid by the Borrower is not sufficient to
discharge the payables hereunder, the Lender may elect to use such amount to
repay the principal, interest, punitive interest, compound interest or relevant
fees.

 

12.3    Repayment schedule

 

12.3.1    The grace period hereunder is ___/____ (in words, year/month),
starting from the day the first loan is granted. During the grace period, the
Borrower is not required to repay the loan principal.

 

12.3.2    The Borrower shall fully pay the interest as provided herein, and
repay the loan principal as agreed in the first of the following methods:
(optional)

 

(1) Repayment of loan principal in a lump sum on August 22, 2016.

 

(2) Repayment of loan principal in installments in a period extending from __/__
(date) to __/__(date). The specific repayment schedule is shown as follows:

 

Time of repayment Amount of repayment                    

 

 11 

 



(Notes: ① the time of repayment in the table may be based on time point and time
range. ② A sheet added due to the limited space of the table shall constitute a
part hereto, and shall have articles linking hereto.)

 

13.4    Method of repayment

 

The Borrower shall fully repay the loan principal, interest, and other payables
on schedule as agreed herein. The payables in the current period shall, at a
banking workday prior to the repayment date and each interest settlement date,
be deposited into the account as agreed in Article 10.1 hereof, and the Lender
is entitled to deduct such money on its own on the repayment date or interest
settlement date, or require the Borrower to provide cooperation in going through
relevant formalities for such funds transfer so that it may perform its
repayment obligations in full. If the money in the repayment account is not
enough to pay all the Borrower’s mature payables, the Lender is entitled to
decide the sequence of repayment.

 

12.5    Early repayment

 

12.5.1    In the event of early repayment, the Borrower shall submit a written
application to the Lender 10 workdays in advance, and make the early repayment
after reaching an agreement with Lender upon consultation.

 

12.5.2    Upon the early repayment of the Borrower, the interest for the
early-repaid part shall be collected in the __/_ of the following methods, with
interest being paid off with the principal.

 

(1) to collect the interest according to the actual loan term and the interest
rate agreed herein;

 

(2) to collect the interest according to the loan term and interest rate agreed
herein;

 

(3) to collect the interest in accordance with actual loan term at the interest
rate stipulated herein plus__/___(in words) percent (but the actual amount of
interest collected may not exceed the amount of interest accrued according to
the loan term and interest rate stipulated herein.

 

(4) other method



  / /



 



12.5.3    Where the Borrower makes early repayment, the principal repaid may not
be less than RMB ____/___ and shall also be integral multiple of RMB 100,000.

 

12.5.4    If the Lender agrees with the early repayment, the Borrower shall,
upon the early repayment date, also pay off the payable loan principal, interest
and other money accrued until the early repayment date as stipulated herein.

 

12.5.5    Where the actual loan term is shortened because the Borrower makes
early repayment or the Lender takes back loans as provided herein, the
corresponding level of interest rate will not be adjusted and the original loan
interest rate shall still be adopted.

 

12.6    Extension

 

Where the Borrower cannot repay loans in line with the repayment schedule as
agreed herein, it may apply to the Lender for extension. The Borrower shall
submit the application for extension to the Lender at least 15 workdays prior to
the loan maturity date, and after the Lender’s examination and approval, the
Lender may enter into a loan extension agreement with the Borrower.

 

 12 

 



12.7    The Lender has the right to take back loans according to the capital
recovery situation of the Borrower.

 

 

Article 13     Inspection over the use of loan funds

 

13.1    After granting loans, the Lender is entitled to inspect the use of loan
funds hereunder either in an on-site or off-site manner. The Borrower shall, as
required by the Lender, submit the report on use of loan funds, corresponding
certificates for payment of funds, and performance of trading contract, etc. in
a timely manner. The Lender’s inspection and supervision shall cover the
following areas, including without limitation:

 

(1) Whether the Borrower has used the loans for the purposes stipulated herein,
and whether the loans have been used for engaging in speculation in the areas,
including equity capital investment, marketable securities, and futures, which
are prohibited by the state explicitly;

 

(2) Other circumstances over which the Lender deems it necessary to carry out
inspection.

 

13.2    Where the Lender, during its inspection, discovers that the production
and operation of the Borrower is affected by the improper use of funds, it may
request the Borrower to make corrections with a given period. If the Borrower
fails to make corrections within the given period, the Lender may require the
Borrower to assume the liability for breach of contract as provided in Article
17 hereof.

 

13.3    The Lender may visit the Borrower on a regular or irregular basis, to
learn relevant information in the following ways:

 

(1) listening to the report of the Borrower on its business scope, core
businesses, production and operation, business plan and major investment plans
within the loan term, etc.;

 

(2) Introduction about the Borrower’ industry made by the Borrower;

 

(3) The Borrower’s total need of working capital and current financing
liabilities;

 

(4) Real financial situation of the Borrower in respect of accounts receivable,
accounts payable, and stock-in-trade, etc.

 

(5) Information on the related parties and related transactions of the Borrower;

 

(6) Information on the specific loan purposes and capital usage of the
counterparty related to the loan purposes;

 

(7) Information on the source of repayment, including the cash flow,
consolidated incomes and other legitimate incomes generated from production and
operation;

 

(8) Checking the financial and accounting data of the Borrower such as financial
statement, accounting documents, and account books, as well as other relevant
information, and checking the financial and capital situation of the Borrower.

 



 13 

 



Article 14      Representations and warranties of the Borrower

 



The Borrower makes the following representations and warranties to the Lender
and keeps them valid throughout the effective term of this Contract:

 

14.1    It lawfully has the right as principal of a Borrower, and is qualified
and able to sign and perform this Contract.

 

14.2    It has obtained all necessary authorizations or approvals to sign this
Contract, and the execution and performance hereof will not go against the
provisions of its articles of incorporation and relevant laws and regulations,
nor be in conflict with the obligations that it shall assume under other
contracts.

 

14.3    Other payable debts have been paid off on schedule and it does not have
any malicious act to default on the loan principal and interest of any bank.

 

14.4    It has well-established organizational structure and financial
management rules. In the latest year, no substantial breaching behavior has
occurred during its production and operation, and none of the current senior
executives has any substantially bad record.

 

14.5    All the documents and data provided to the Lender are true, accurate,
complete and valid, free of any falsified record, material omissions or
misleading information.

 

14.6    The financial accounting reports provided to the Lender are compiled in
accordance with the Chinese Accounting Standards, reflecting the operation
conditions and liabilities of the Borrower truthfully, fairly and completely,
and no substantially unfavorable changes have occurred to the financial
situation of the Borrower since the closing date for the latest financial
accounting report.

 

14.7    It has not concealed any litigation, arbitration or claim for
compensation that it has got involved in.

 

 

Article 15     Undertakings of the Borrower

 

15.1    It shall withdraw and use the loans in line with the term and purposes
agreed herein, and the funds borrowed will not be used for investment in fixed
assets and equity, nor flow into the securities market and futures market in any
ways, nor be used for other purposes that are prohibited or restricted by
relevant laws and regulations in any ways.

 

15.2    It shall pay off the loan principal, interest and other payables as
stipulated in this Contract.

 

15.3    It will accept and actively cooperate with the inspection and
supervision of the Lender over the use of loan funds (including the purpose) by
way of account analysis, inspection of certificates, and on-site investigation,
and report the use of loan funds as required by the Lender on a regular basis.

 

15.4    It will accept the credit investigation of the Lender, provide financial
and accounting data including balance sheet and income statement and other
materials which may reflect the solvency of the Borrower as required by the
Lender, and actively provide assistance and cooperation to the Lender to
investigate, understand and supervise its production, operation, and financial
situation.

 

15.5    It will not distribute any dividends and bonus in any form before paying
off the loan principal and interest and other payables hereunder.

 

 14 

 



15.6    When launching any action that may cause unfavorable impact to the
rights and interests of the Lender, such as merger, split-off, capital
reduction, changes in equity, substantial transfer of assets and creditor’s
rights, substantial foreign investment, substantial increase in debt financing,
the Borrower shall first get the written consent of the Lender or make
arrangement regarding the realization of creditor’s rights of the Lender that is
satisfactory to the Lender.

 

15.7    Under any of the following circumstances, the Borrower shall send a
timely notice to the Lender:

 

(1) Change in articles of incorporation, business scope, registered capital, and
legal representative;

 

(2) Shutdown, dissolution, liquidation, business suspension for rectification,
and revocation of business license, cancellation, or application (being applied)
for bankruptcy;

 

(3) Involvement or possible involvement in substantial economic dispute,
litigation, arbitration, or sealing-up, sequestration or control of assets under
law;

 

(4) Involvement of any shareholder, director or current senior executive in any
major cases or economic disputes.

 

15.8    It shall disclose the relations with any related parties and the related
transactions to the Lender in a timely, comprehensive and accurate manner.

 

15.9    It shall sign and receive the relevant notices sent or served in other
ways by the Lender in a timely manner.

 

15.10    It may not dispose its own assets by reducing its solvency, nor provide
any guarantee for any third party that will impair the rights and interests of
the Lender.

 

15.11    Where the loans hereunder are granted in a credit-based manner, it
shall regularly report the external guarantee information to the Lender fully,
truthfully, and accurately, and sign an account supervision agreement as
required by the Lender. Where the external guarantee may affect its performance
of obligations hereunder, it shall obtain the written consent of the Lender.

 

15.12    It shall bear all the costs for the execution and performance of this
Contract and the expenses that have been paid or are payable by the Lender with
a view to realizing the creditor’s right hereunder, including, without
limitation, litigation or arbitration fees, property preservation fees, lawyer’s
fees, execution cost, assessment charges, auction fees, and announcement
expenses.

 

15.13    The debts hereunder shall be paid off in an order taking priority over
those debts owed to shareholders, and remain at least at an equal level compared
with other similar debts of the Borrower to other creditors.

 

 

Article 16    Undertakings of the Lender

 

16.1    It shall grant the loans to the Borrower as agreed herein.

 

16.2    It shall keep all the non-public information and data provided by the
Borrower confidential, except for those as otherwise provided in relevant laws
and regulations and in this Contract.

  

 15 

 



Article 17    Liability for breach of Contract

 

17.1    Any of the following circumstances shall constitute the default of the
Borrower:

 

(1) The Borrower fails to repay the loan principal and interest as well as other
payables hereunder as agreed herein, or fails to perform any other obligations
hereunder, or breaches any representation, warranty or undertaking hereunder;

 

(2) In the event of any change in the guarantee hereunder which is unfavorable
to the creditor’s rights of the Lender, the Borrower fails to otherwise provide
other guarantee acceptable to the Lender;

 

(3) The Borrower fails to pay off any other mature debts (including those about
which an early maturity are announced), or fails to perform or goes against the
obligations under other agreements, which has affected or may affect its
performance of the obligations hereunder;

 

(4) The financial indicators of the Borrower such as profit-making capacity,
solvency, operating capacity and cash flow break the stipulated criteria, or
become deteriorated, which has impaired or may impair its performance of
obligations hereunder;

 

(5) A substantially unfavorable change happens to the shareholding structure,
production and operation, and foreign investment of the Borrower, which has
impaired or may impair its performance of obligations hereunder;

 

(6) The Borrower gets involved or is likely to get involved in any substantial
economic dispute, litigation, arbitration, or has its assets sealed up,
sequestrated or under any specific performance, or it is investigated in a case
placed on file or imposed punitive measures by any judicial authority or
administrative authority under law, or it is exposed by media as a result of
violating relevant national provisions or policies, which has impaired or may
impair its performance of obligations hereunder;

 

(7) The main individual investors and key executives of the Borrower undergo
abnormal change, get lost, or are investigated or have their freedom restricted
by any judicial authority pursuant to laws, which has impaired or may impair its
performance of obligations hereunder;

 

(8) The Borrower fraudulently obtains the funds or credit from the Lender by
making use of false contracts with the related parties and transactions without
real trading background, or intentionally evades the creditor’s rights of the
Lender relying on related transactions;

 

(9) The Borrower has got or may get involved in shutdown, dissolution,
liquidation, business suspension for rectification, and revocation of business
license, cancellation, or application (being applied) for bankruptcy;

 

(10) The Borrower has caused any negligent accident due to its violation of
relevant laws and regulations, regulatory provisions or industrial standards on
food safety, production safety and environmental protection, which has impaired
or may impair its performance of obligations hereunder;

 

(11) Where the loans hereunder are granted in a credit-based manner, the
indicators of the Borrower, including credit rating, profitability,
asset-liability ratio, and net cash flow from business activities, fail to meet
the credit-based loan requirements of the Lender; or without the written consent
of the Lender, the Borrower sets its effective business assets as
mortgage/pledge guarantee for others, or provides external guarantee, which has
impaired or may impair its performance of obligations hereunder;

 

 16 

 



(12) Other circumstances that may result in unfavorable impact to the Lender in
realizing its creditor’s right hereunder.

 

17.2    Upon the default of the Borrower, the Lender is entitled to take one or
more of the following measures:

 

(1) Requiring the Borrower to correct its breaching behavior within a time
limit;

 

(2) Stopping extending to the Borrower loans or other financing funds under this
Contract or other contracts reached by and between the Lender and the Borrower,
and canceling in part or in whole the loans and other financing funds that the
Borrower has not withdrawn;

 

(3) Announcing that the unpaid loans under this Contract or other contracts
reached by and between the Lender and the Borrower become mature immediately and
take back the unpaid money immediately;

 

(4) Requiring the Borrower to compensate all losses suffered by the Lender owing
to the former’s breach of contract;

 

(5) Other measures provided in relevant laws and regulation, stipulated in this
Contract, or deemed to be necessary by the Lender.

 

17.3    Where the Borrower fails to make repayment as agreed upon the loan
maturity (including the early maturity announced), the Lender is entitled to
collect any punitive interest at the overdue punitive interest rate stipulated
in this Contract since the overdue date. For the interest not paid by the
Borrower on schedule, compound interest will be collected at the overdue
punitive interest rate.

 

17.4    Where the Borrower fails to use the loans for the purposes stipulated
herein, the Lender is entitled to collect punitive interest for the
misappropriated part at the punitive interest rate for misappropriation of loans
as stipulated herein since the date when the loan is misappropriated, and for
the interest not paid on schedule within the period of misappropriation,
compound interest will be collected at the punitive interest rate for
misappropriation of loans.

 

17.5    Where the Borrower gets involved in the circumstances as mentioned both
in Articles 17.3 and 17.4 above, the higher punitive interest rate rather than
the superposed rate will be adopted.

 

17.6    Where the Borrower fails to repay the loan principal, interest
(including punitive interest and compound interest) or other payables, the
Lender is entitled to expedite the collection via announcement on media.

 

17.7    Where there is any change in relations of controlling and being
controlled between the related parties of the Borrower and the Borrower, or the
related parties of the Borrower get involved in circumstances other than those
mentioned in Items (1) and (2) of Article 17.1 above, which has or may have
affected the performance of the obligations hereunder by the Borrower, the
Lender is entitled to take various measures as stipulated herein.

 

 

Article 18      Deduction

 

18.1    Where the Borrower fails to repay the mature debts hereunder (including
those which are announced to be mature immediately) as agreed in this Contract,
the Lender is entitled to deduct the corresponding funds from all the accounts
both in home and foreign currencies opened by the Borrower with other
sub-braches of our bank for repayment till all the debts of the Borrower
hereunder are paid off completely.

 

 17 

 



18.2    When the deducted funds are not of the same currency as that provided
herein, the said money will be converted at the applicable exchange rate of the
Lender upon the date of deduction. The interest and other fees accruing during
the period from the date of deduction to the date of clearance (the day when the
Lender converts the deducted funds into the currency hereunder in accordance
with national policies on administration of foreign exchange and has the debts
hereunder cleared actually), as well as the difference arising from the
fluctuation in foreign exchange rate during this period shall all be borne by
the Borrower.

 

18.3    Where the funds deducted by the Lender are not enough to clear all debts
of the Borrower, the Lender is entitled to decide the sequence of clearance.

 

 

Article 19    Rights and obligations of the Borrower

 



19.1    It may withdraw and use the loans in line with the terms agreed herein.

 

19.2    It shall repay the loan principal and interest in full on schedule.

 

19.3    It shall deal with the settlement of account current and deposits
related to the loans hereunder through the account stipulated in Article 10
hereof.

 

19.4    Where the loan hereunder is borrowed in a foreign currency, it shall
duly go through the formalities of approval and registration as well as other
statutory formalities related to the said loan in accordance with relevant
provisions; for the loan in foreign currency, the Borrower cannot use it for
foreign exchange settlement.

 

19.5    The Borrower shall accept and actively cooperate with the inspection and
supervision carried out by the Lender and the entities or individuals entrusted
thereby over its financial activities and the use of loan funds hereunder.

 

19.6    Where the Borrower has any of the following acts within the effective
term of this Contract, it shall send a prior written notice to the Lender, and
with the consent of the Lender, implement the measures for paying off debts or
pay off debts in advance:

 

(1) acts enough to result in change in the relation between creditor’s rights
and liabilities hereunder or affect the realization of creditor’s rights by the
Lender, including contracting, lease, joint-stock transformation, joint
operation, consolidation, merger, split-off, reduction in registered capital,
joint venture, transfer of assets, foreign investment, application for business
suspension for rectification, application for dissolution, application for
bankruptcy;

 

(2) Acts that may affect its solvency hereunder, such as providing guarantee for
debts of others, or mortgaging and pledging its primary assets for a third
person;

 

(3) Acts to mortgage and pledge the project assets formed with the loan
hereunder for any third party.

 

19.7    Where the Borrower gets involved in any of the following events, it
shall, within five workdays after the occurrence of such events, notify the
Lender in writing and implement the measures for preserving the creditor’s
rights acceptable to the Lender:

 

(1) Its legal representative or chief executive involving in any illegal
activities;

 

 18 

 



(2) Production halt, shutdown, cancellation of registration, revocation of
business license, being cancelled, or being applied for bankruptcy;

 

(3) Deterioration of financial situation or serious difficulty in production and
operation, or involvement in substantial litigation or arbitration event;

 

(4) Other events that are of substantially unfavorable impact to the realization
of creditor’s rights by the Lender.

 

19.8    Upon any of the following events, the Borrower shall, within five
workdays after the occurrence of such event, notify the Lender in writing:

 

(1) Change in subordination relation and top management members, as well as
adjustment in organizational structure;

 

(2) Alteration to matters regarding industrial and commercial registration such
as its name, domicile, legal representative, and business scope;

 

(3) Increase in registered capital and modification to articles of
incorporation;

 

(4) Change in other major matters of the Borrower.

 

19.9    The Borrower and its investors shall not draw out their capital
illegally, transfer their assets or assign their shares without permission to
evade the Borrower’s debts owed to the Lender.

 

19.10    The Borrower may not sign any agreement or document that is enough to
impair the interests of the Lender, or engage in any matter that is enough to
damage the interests of the Lender.

 

19.11    The Borrower shall timely report to the Lender any breaching behavior
specified herein that has happened or will happen.

 

19.12    Where the guarantor for the loans hereunder gets involved in the
circumstances including production halt, shutdown, cancellation of registration,
revocation of business license, bankruptcy or being cancelled and business
losses, which makes the guarantor lose its guaranteeing capacity related to the
loans hereunder in part or in whole, or the value of the guaranties or pledged
assets as a security for the loans hereunder is reduced, damaged or lost
accidentally, the Borrower shall forthwith provide other guarantee acceptable to
the Lender.

 

19.13    The Borrower shall bear all the charges and expenses for legal service,
insurance, transport, assessment, registration, safe-keeping, authentication,
and notarization, etc. related to this Contract and the guarantee hereunder.

 

 

Article 20     Rights and obligations of the Lender

 



20.1    It is entitled to inspect and supervise the Borrower’s financial
situation, inventory and use of loan funds, and demand the Borrower to provide
the documents, materials and information such as financial statement
periodically.

 

20.2    Where the Borrower has any unfavorable acts or gets involved in any
unfavorable situation which is enough to endanger the safety of the loans
hereunder, including but not limited to those specified in Article 18 hereof,
the Lender may stop granting loans and take back the part granted in advance.

 

20.3    When taking back or taking back in advance the loan principal, interest,
punitive interest, compound interest and other payables from the Borrower in
accordance with the terms hereunder, the Lender may make direct deduction from
any account of the Borrower.

 

 19 

 



20.4    The Lender shall grant loans to the Borrower in full and on schedule in
accordance with the terms stipulated herein, but excluding the postponement
owing to the fault of the Borrower or other persons rather than the Lender.

 

20.5    The Lender shall give a reply to the application of the Borrower within
the time limit as agreed in this Contract. In the event that it fails to do so,
it shall be deemed that the Lender reject the application of the Borrower unless
otherwise provided herein.

 

20.6    For any substantial breaching behavior of the Borrower such as escaping
the supervision of the Lender, and default on the loan principal and interest,
the Lender is entitled to impose credit sanction, report to relevant authorities
or entities, and disclose the said behavior to the public.

 

20.7    The Lender has the right to transfer its rights hereunder in part or in
whole to any third party, and such transfer does not need the consent of the
Borrower. Without the written consent of the Lender, the Borrower may not
transfer any of its rights and obligations hereunder.

 

 

Article 21    Confidentiality

 



21.1    Either party is obligated to keep confidential the business secrets or
other interest-related information of the other party known in the execution and
performance of this Contract. Unless otherwise provided in laws and
administrative regulations, without the permission of the other party, none of
the aforesaid information may be disclosed or divulged to a third party.

 

21.2    Unless otherwise provided herein, without the consent of the other
party, either party may not disclose any information of this Contract and
non-public information related hereto to any third party.

 

To extent permitted by relevant laws and regulations, the Lender may disclose
data or information related hereto to the regulatory authorities, its superior
bank, branches, and assignee of the creditor’s right.

 

 

Article 22     Effectiveness, alteration, and rescinding of Contract

 

22.1    This Contract shall come into effect as from the date of execution and
keep effective till the day when the Borrower performs all obligations
hereunder.

 

22.2    Any alteration to this Contract shall be made in a writing based on an
agreement reached by both parties through consultation. The altered clauses or
agreements shall constitute a part hereto and be of the same legal effect as
that of this Contract. Except the altered part, the remaining part of this
Contract shall remain effective, and the original clauses remain effective
before the altered part comes into effect.

 

22.3    The alteration and rescinding of this Contract shall have no impact on
the rights of either party to claim compensations for losses. The rescinding of
this Contract will not affect the effect of the clauses on dispute settlement.

 

22.4    This Contract is made in Two counterparts of the equal legal effect,
with the Borrower, the Lender and  / holding one copy respectively.



 

 20 

 



Article 23    Governing laws and settlement of dispute

 

The execution, effect, interpretation, performance and dispute settlement of
this Contract shall be subject to the laws of the People’s Republic of China.
For all disputes and dissensions arising out of this Contract or related hereto,
both Party A and Party B shall try to settle them through consultation. Shall
such consultation fail, they shall be settled in the method stipulated herein.

 

 

Article 24    Notification

 

24.1    All notices hereunder shall be sent in a written form. Unless otherwise
provided, the domiciles specified herein by both parties shall be the addresses
for communication and correspondence. Where either party’s address for
communication or other contact method changes, it shall write to notify the
other party in a timely manner.

 

24.2    Where either party hereto refuses to sign a notice or there is any
notice failing to be served, the notifying party may have the notice in question
served by way of notarization or announcement.

 

 

Article 25    Miscellaneous

 

25.1    If the Lender fails to exercise, or exercise in part, or delay its
exercise of any right hereunder, it shall not constitute its waiver or change of
the right concerned or other rights, nor shall it affect its further exercise of
such right or other rights.

 

25.2    The ineffectiveness or unenforceability of any clause hereof may not
affect the effectiveness and enforceability of other clauses hereof, nor the
effect of this Contract as a whole.

 

25.3    The Lender is, in accordance with the provisions of relevant laws and
regulations and the requirements of financial regulatory authorities, entitled
to provide information related hereto and other relevant information of the
Borrower to the credit reference system established by the People’s Bank of
China and other credit information databases established under law for inquiry
and use by entities and individuals with appropriate qualifications. The Lender
also has the right to inquire relevant information of the Borrower through the
credit reference system established by the People’s Bank of China and other
credit information databases established under law for purposes of executing and
performing this Contract.

 

25.4    The terms mentioned herein, including “related party”, “relation with
related party”, “related transaction”, “main individual investor”, and “key
executive”, are of the same meanings as the identical terms defined in the
Accounting Standards for Business Enterprises No. 36 – Disclosure of Related
Parties (Cai Kuai [2006] No. 3) promulgated by the Ministry of Finance of the
PRC and the revised versions thereof.

 

25.5    The documents and certificates of loans hereunder prepared and kept by
the Lender according to its business rules shall constitute effective evidences
for proving the relation of creditor’s rights and liabilities between the Lender
and Borrower, and have a binding force to the Borrower.

 

 21 

 



25.6    In this contract, (1) the references to this Contract shall also cover
the alteration or supplementation hereto; (2) the titles of articles are only
for reference, not constituting any interpretation to this Contract, nor
restricting the contents under such titles or the scope thereof; (3) if the
withdrawal date or repayment date is not a banking workday, it shall be
postponed to the next banking workday accordingly.

 

 

Article 26    Settlement of dispute

 

26.1    In the event of any dispute arising during the performance of this
Contract, the parties shall try to settle it through consultation. Shall such
consultation fail, either party is entitled to lodge a lawsuit with the people’s
court where the Lender is located for settlement through litigation.

 

26.2    During any litigation, other clauses herein unrelated to the dispute
shall be performed as normal.

 

 

Article 27    Other matters as agreed upon by both parties



  / /



 



 

Article 28    Notes

 

The Lender has asked the Borrower to understand the clauses specified herein
completely and accurately, and has made explanations on certain clauses as
requested by the Borrower. Both parties hereto have reached agreement on the
meaning of this Contract.

 

In addition, the Borrower hereby represents that it has given special attention
to its obligations and those clauses unfavorable to itself and confirmed to
accept the same.

 



Party A: (corporate seal):   Party B: (corporate seal): [exh_101a.jpg]  
[exh_101b.jpg]               Legal representative (signature or seal):   Legal
representative (signature or seal):                            Huang Dali    
              Zhou Changtao     [seal]       [seal]                 Entrusted
agent: (signature)       Entrusted agent: (signature)                          
        September 22, 2015       September 22, 2015



 

 

 

22



 

 